The opinion of the Court was delivered by
Bermudez, C. J.
This is an appeal from a judgment dissolving an attachment levied on a judgment recovered by the defendant against the plaintiff in this Court in 1880. 32 An. 590.
Two grounds are relied upon for the dissolution: 1st, the insufficiency of the petition and affidavit; and 2d, the privileged, character of the claim seized.
First. The objections to the insufficiency of the proceeding consists in the description of the defendant’s residence as being in Eloyd County, Louisiana.
On the trial of the rule to dissolve, it was shown that this was a clerical error, by tbe recital of Hancock himself, in his petition in his *43suit against the Bank, in which he stated his residence to be in Floyd County, Indiana.
The error was presumable, almost evident. It is palpable, as there are no counties in Louisiana, and as attachments issue mainly against non-residents of the State.
Besides, the petition in the present case refers to the suit of Hancock against the Bankj in which he styled himself a citizen of the State of Indiana, residing in Floyd County.
Whatever the error was, it would be futile to dissolve an attachment on that ground, as, upoD proper correction, oath and bond, the writ could issue de novo.
Second. In the case to which reference is made, as decided by us, the plaintiff, Hancock, claimed the amount of a sum figuring to his credit on the books of the Bank. His demand was resisted on the ground that he was indebted to the Bank for an overdrawn amount, compensation being pleaded. We decided that the Bank could not set that defense against a deposit; that she could have set it up in the shape of a reconventional demand and without at all trenching upon the merits of such claim, we reserved her right to proceed by proper action for the recovery of the same.
The proposition is unwholesome, that by attaching that judgment of Hancock, the Bank does indirectly that which she cannot do directly, namely: that she pleads compensation against a claim which cannot be extinguished in that mode, and that by the seizure of it she avoids the payment of a sacred and judicially recognized debt.
We do not understand the Bank as thus pleading. She could have reconvened in the previous action, but did not do so. She has since brought the present suit, the object of which is to recover the amount said to have been overdrawn by Hancock and which she considers herself entitled to recover from him. She couples her action with an attachment to secure the only property of her debtor, that she knows of, within her reach.
It is true that such property is a judgment for a sum declared to have been so deposited with the Bank, that she could not deny it, but that claim, whatever it originally was, has not retained its primitive nature or complexion. Its character and features have been merged or novated in the judgment rendered for it and have sunk into it altogether. The thing once claimed has totally lost its separate existence and has since assumed a distinct and different garb and substance, which is the highest evidence of the debt. Judgments do not confirm , but extinguish causes of action, substituting therefor a new title, importing absolute verity. It is precisely as if the parties expressly had novated the original cause of action by a new contract.
*44The rendition and entry of a judgment or decree establishes in the most conclusive manner, and reduces to the most authentic form, that which had hitherto been unsettled and which liad, in all probability, depended for its settlement upon destructible and uncertain evidence. The cause of action thus established and permanently attested is said to merge into the judgment establishing it, upon the same principle that a simple contract merges into a specialty. Courts, in order to give a proper and just effect to a judgment, sometimes look behind to see upon what it is founded, just as they would, in construing a statute, seek to ascertain the occasion and purpose of its enactment. The cause of action, though it may be examined to aid in interpreting the judgment, can never again become the basis of a suit between the same parties. It has lost its vitality; it has expended its force and effect.. All its power to sustain rights and enforce liabilities has terminated in the judgment or decree. It is “ drowned in the judgment.” Freeman on Judgments, 5 215; 9 L. 418; 1 An. 372; 3 An. 386; 7 An. 334; 9 An. 339; 12 An. 736, 565; 14 An. 231; 7 Cranch, 483; 3 Wheat. 234.
Rules are not without exceptions. It would seem that a difference exists where a question of public interest and public good is at stake. 33 An. 17.
If it be true that the Bank has a valid claim against Hancock, she has the undoubted right, on a proper showing, to have its payment secured by mesne or final process, or levy on any property of his within the State. The judgment recovered, whatever its consideration be, enjoys no immunity and is not shielded from seizure.
It is nothing but sheer justice to allow the Bank, if she have the real claim which she asserts against this non-resident, to resort to the conservatory measures of the law to prevent a total and irretrievable loss.
The attachment should not have been dissolved.
It is, therefore, ordered and decreed, that the judgment appealed from be reversed, and it is now ordered and decreed, that the rule taken to dissolve the attachment herein issued be denied with costs in both Courts.